Case: 18-10891      Document: 00514880695        Page: 1     Date Filed: 03/20/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 18-10891                     United States Court of Appeals

                                 Conference Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 20, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

DAYTON DESHAUN STEPTOE,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:17-CR-390-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Dayton Steptoe has moved to with-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10891    Document: 00514880695     Page: 2   Date Filed: 03/20/2019


                                 No. 18-10891

draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Steptoe has filed a
response. The record is not sufficiently developed to allow a fair evaluation of
Steptoe’s claims of ineffective assistance of counsel; we therefore decline to
consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Steptoe’s motion for appointment
of new counsel on appeal is DENIED as untimely.

      We have reviewed counsel’s brief, relevant portions of the record, and
Steptoe’s response. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2